Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

Claims 21, 24, 26, 27 and 30-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 21, 24, 26, 27 and 30-31, and with respect to the prior art, the closes prior art of record does not teach or fairly suggest (by itself or in combination) a computer implemented method and system for providing an enterprise level platform to enable a business delivery and governance to a plurality of vendors and specifically the prior art of record (alone or in combination) do not teach or suggest that the connection between the presentation layer and business layer, when a customer or vendor invokes a service in the presentation layer, corresponding business logic is invoked by initiating interaction with either of collaboration scenarios module, the data modeler, the process modeler, and the database layer, as encompassed by independent claim 21, as amended. 
Examiner agrees with the following statement presented on Remarks submitted on 12/28/2020 “On pages 14-15 of the Office Action, the Examiner contends that Thomas disclose integration of ITSM and collaborative management platform is enabled by configuring user interface. Applicant submits that the added claim limitation recites, "configuring a user interface (UI) along with business logic that provides interface with ITSM solutions to get integrated to a collaborative ITSM platform." The cited portions of Thomas discloses a client interface providing ITSM data correlation based on associated data from ITSM providing source is unlike configuring a UI along with its business logic that provides interface with ITSM solutions to get integrated to the collaborative ITSM platform. Thomas merely provides ITSM data correlation based on associated data from ITSM source and does not recite about configuring UI 
The prior art of record (Aigner in view of Thomas) are not specifically directed to the Applicant’s claimed arrangement and method, therefore, based on Applicant’s arguments, amendments and updated search, it has been determined that the claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments see Remarks, filed 12/28/2020, with respect to claims 21, 24, 26, 27 and 30-31 have been fully considered and are persuasive.  The objections and rejections (35 USC 112b and 35 USC 103) of claims 21, 24, 26, 27 and 30-31 has been withdrawn (please refer to the section titled Reasons for Allowance for additional details). 










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARYAN WEISENFELD can be reached on (571) 272-6602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689